DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 12/21/2021 and 12/22/2021. Claims 30-34 and 63 have been amended. Claims 1, 3, 8-11, 17, 19, 27, 43, and 53  have been canceled. Claims 68-71 are newly added. Claims 30-35, 63, and 68-71 remain pending and have been considered below.

Response to Arguments
Applicant’s arguments, see page 5, filed 12/21/2021, with respect to the objections to drawings have been fully considered but and are not persuasive.  
On page 5 of Remarks, Applicant asserts that the characters that the Office refers as "reference characters" are not reference characters, rather they are proper nouns (i.e., well known names). One skilled in the art would recognize the proper nouns as common terms used in the 3GPP 5G specifications. For example, "NG1-NG7," referenced in figure 1, are names given to the reference points in 5G. The Examiner respectfully disagrees.
Even if "NG1-NG7" are considered well-known names, no other reference characters such as “NG SMF-M” is defined within the website provided by Applicant, nor in Applicant’s own Specification. Further, the website resource provided by Applicant lacks an attested date that such subject matter was publicly available, and as such it’s unknown as to whether the subject matter referred to by Applicant concerning the NG1-NG7 interfaces was available prior to the instant application’s filing date of 10/31/2016. Therefore, the reference characters indicated in the objections have not been established as being well-known names, and thus are not considered proper In re Oppenauer).  Otherwise, the objections are maintained as-is. 

The objections to claims have been withdrawn in view of the Amendment.  

Applicant’s arguments, see page 5, filed 12/21/2021, with respect to the rejections of claims 31 and 32 under 35 U.S.C. 112(b), have been considered and are persuasive. The rejections have been withdrawn. However, Applicant's amendment necessitated the new ground(s) of rejection as will be discussed below.

Applicant’s arguments, see pages 5-7, filed 12/21/2021, with respect to the rejections of claims 30, 31, 33-35, and 63 under 35 U.S.C. 103, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: most of reference characters (e.g., NG1-NG7, NG SMF-M, etc.) in FIG. 1; most of reference characters (e.g., KNASint, KNASenc, etc.) in FIG. 2; most of reference characters (e.g., NAS, RRC, RLC/MAC/L1, etc.) in FIG. 3; NH-MME, HSS, etc., in FIG. 4A; CP-CN, SCMF, etc., in FIG. 5; HPLMN AUSF, HPLMN ARPF, etc., in FIGs. 6A, 8A, and 9A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-35, 63, and 68-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 recites the limitation “the wireless terminal.” There is insufficient antecedent basis for this limitation in the claim.
Claim 63 recites the limitation “the wireless terminal.” There is insufficient antecedent basis for this limitation in the claim.
Claims 31-35, and 68-71 depend from the rejected claim 30. Thus, the claims are rejected under 112(b) as being dependent from the rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 31, 33-35, 63, and 68-70 is rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (US 2014/0164763 A1; hereinafter, “Cherian”) in view of Khetawat et al. (US2009/0265543 A1: hereinafter, “Khetawat”).
 
Regarding claim 30:
Cherian teaches:
A method of operating a user equipment (UE) configured to provide communication using a wireless communication network (para. [0002]: The following relates generally to wireless communication and more specifically to link setup and authentication processes in wireless communication; Fig. 1 & para. [0063]: The network configuration 100 of FIG. 1 may be used for communicating data between one or more terminals and an access point. The network configuration 100 includes an access point 102 coupled to a network 10. --- Note that terminals teach a user equipment (UE); a (wireless communication) network teaches a wireless communication network), the method comprising: 
the UE transmitting via a base station to a … network node a request message (Fig. 23 & para. [0130]: At step 4, the STA 302 may send an association request to the AP 304; Para. [0063]: the access point 102 may be a base station; Fig. 16 & para. [0109]: the AP 304 may extract and forward the EAP re-authentication initiate portion of the association request to the AS 308, as indicated at step 4, --- Note that the STA 302 teaches the UE; the AP 304 teaches the UE via a base station; send an association request and forward the association request to the AS 308 teaches transmitting a request message to a network node; As 308 teaches a network node); 
after transmitting the request message to the … network node via the base station, the UE receiving via the base station a Security Mode Command (SMC) message transmitted by the (Fig. 23 & para. [0131]: At step 13, the AP 304 may send an association response to the STA 302, where the association response includes ANonce2 and is protected using PTK2. --- Note that an association response teaches a Security Mode Command (SMC) message; the AP 304 may send teaches receiving from the wireless communication network; step 11 of Fig. 23 shows the association response is transmitted by AS308, which teaches the message transmitted by the network node; the step 11 and 13 are performed after sending an association request to AS 308 via AP 304), wherein the SMC message includes an Extensible Authentication Protocol (EAP) message and/or [a freshness parameter used to derive a core network mobility management authentication key] (Fig. 23 & para. [0131]: At step 13, the AP 304 may send an association response to the STA 302, where the association response includes ANonce2 and is protected using PTK2; also see Fig. 23, step 13: the association response includes EAP-Finish Re-auth message which is protected by KCK2/KEK2. --- Note that the association response 13 includes EAP-Finish Re-authentication message, which teaches the SMC message includes an Extensible Authentication Protocol (EAP) message), wherein 
each of the request message and the SMC message includes an indication that the wireless terminal supports an EAP Re-authentication Protocol (ERP) (Figs. 23 and 12 & para. [0068]: In particular embodiments of the proposed system described herein, the number of messages to setup an IP connection (after receiving the beacon) is reduced to 2 messages (from 16 messages). Extensible Authentication Protocol Re-authentication Protocol (ERP) may be used as part of the re-authentication as described more fully below with respect to FIGS. 12 and 13 and may include the following optimizations. --- Note that Extensible Authentication Protocol Re-authentication Protocol (ERP) may be used as part of the re-authentication, which teaches each of the request message and the SMC message includes an indication that the wireless terminal supports an EAP Re-authentication Protocol (ERP). Further noted that the claim does not specify any type or form of the indication, so for the sake of examination, the limitation “an indication that the wireless terminal supports an EAP Re-authentication Protocol (ERP)” is interpreted as “the wireless terminal supports an EAP Re-authentication Protocol (ERP)).  
Cherian is silent about:
the UE transmitting … a core network node a … message;
… transmitting the … message to the core network node …, the UE receiving … a … message transmitted by the core network node.
Khetawat teaches:
the UE transmitting … a core network node a … message; … transmitting the … message to the core network node …, the UE receiving … a … message transmitted by the core network node (para. [0147]: The HNB-GW 315 is a network controller that provides network connectivity of the HNB 305 to the existing core network (CN) 335; para. [0153]-[0154]: Core Network (CN) and Other Network Elements … As mentioned above, the HNB-GW 315 provides network connectivity of the HNB 305 to the existing CN 335. The CN 335 includes one or more HLRs 360 and AAA servers 355 for subscriber authentication and authorization. Once authorized, the UE may access the voice and data services of the CN 335 through the HNB system; para. [0017]: the contents of the message are used to route the establishment of a signaling connection from the network controller to a core network node within a core network domain identified by the message. --- Note that the UE corresponds to the UE; the CN 335 teaches a core network node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cherian’s system by enhancing Cherian’s system to send and receive a message between the UE and a core network node, as taught by Khetawat, in order to facilitate various external data packet services networks.
The motivation is to allow the authentication server to communicatively couple to the plurality of access points by including the authentication server in a core network.

Regarding claim 31: 
Cherian in view of Khetawat teaches:
The method of claim 30.
Cherian further teaches:
wherein the SMC message further includes a key identifier associated with a core network mobility management authentication key (Fig. 23 and para. [0116]: Advancing to 1808, the access point may generate an ANonce. The access point may also generate a PTK using the rMSK, the ANonce, and the SNonce, at 1810. Continuing to 1812, the access point may send an association response to the mobile device, where the association response includes the ANonce and is protected using the PTK. For example, referring to FIG. 16, the AP 304 may generate the ANonce at step 9, derive the PTK at step 10 a, and send the association response to the STA 302 at step 12. --- Note that the association response includes the ANonce 2, which teaches the SMC message includes a key identifier; generate PTK2, at step 14, based on the ANonce2 teaches associated with a core network mobility management authentication key; Further note that the claim does not specify the key identifier. So, for the sake of examination, it is interpreted as any identifier; Also, the claim does not specify as to what “the core network mobility management key” is, so for the sake if examination it is interpreted as the core network mobility management authentication key; core network is taught by Khetawat as stated in the rejection of claim 1 above).  

Regarding claim 33:
Cherian in view of Khetawat teaches:
The method of claim 30.
Cherian further teaches:
wherein the SMC message includes the EAP message (Fig. 23 & para. [0131]: At step 13, the AP 304 may send an association response to the STA 302, where the association response includes ANonce2. … To illustrate, the association response may be protected using a KCK and a key encryption key (KEK) derived based on PTK2. The STA 302 may generate PTK2, at step 14, based on the SNonce and ANonce2 to complete link setup. --- as illustrated in Fig. 23, the association response 13 includes EAP-Finish Re-authentication message, which teaches the SMC message includes the EAP message).  

Regarding claim 34:
Cherian in view of Khetawat teaches:
The method of claim 30, further comprising: …
Cherian further teaches:
deriving the core network mobility management authentication key based on information in the SMC message (para. [0131]: At step 13, the AP 304 may send an association response to the STA 302, where the association response includes ANonce2. … To illustrate, the association response may be protected using a KCK and a key encryption key (KEK) derived based on PTK2. The STA 302 may generate PTK2, at step 14, based on the SNonce and ANonce2 to complete link setup. --- Note that the generate PTK2, at step 14, based on the SNonce and ANonce2, and association response includes the ANonce 2, which deriving the core network mobility management authentication key based on information in the SMC message; core network is taught by Khetawat as stated in the rejection of claim 1 above).  

Regarding claim 35:
Cherian in view of Khetawat teaches:
The method of claim 34 further comprising: …
Cherian further teaches:
providing wireless communications through the wireless communication network using the core network mobility management authentication key (para. [0131]: At step 13, the AP 304 may send an association response to the STA 302, where the association response includes ANonce2 and is protected using PTK2. --- Note that protected using PTK2 teaches using the core network mobility management authentication key; core network is taught by Khetawat as stated in the rejection of claim 1 above).

Regarding claim 63:
Claim 63 recites a user equipment (UE) which corresponds to a method of claim 30, and additionally contains:
a wireless communication interface adapted to provide communication over a radio interface with a wireless communication network (para. [0066]: A wireless controller 240 may be coupled to the processor 210 and to an antenna 242. --- Note that wireless controller 240 teaches a wireless communication interface; an antenna 242 teaches a radio interface); and 
a processor coupled to the wireless communication interface, wherein the processor is configured to transmit and/or receive communications through the wireless communication interface (para. [0065]: A processor 210 (e.g., a Digital Signal Processor (DSP)) is coupled to a memory 232 for storing information such as data for processing and transmission and instructions 260 for execution on the processor 210. --- Note that processor 210 teaches a processor). 
Therefore claim 63 is rejected by applying the same rationale used to reject claim 30 above.

Regarding claim 68:
Cherian in view of Khetawat teaches:
The method of claim 30, wherein the EAP message comprises …
Cherian further teaches:
an Extensible Authentication Protocol Finish/Re-authentication (EAP Finish/Re-auth) message (Fig. 23 & para. [0131]: At step 13, the AP 304 may send an association response to the STA 302, where the association response includes ANonce2. … To illustrate, the association response may be protected using a KCK and a key encryption key (KEK) derived based on PTK2. The STA 302 may generate PTK2, at step 14, based on the SNonce and ANonce2 to complete link setup. --- as illustrated in Fig. 23, the association response 13 includes EAP-Finish Re-authentication message, which teaches the SMC message includes an Extensible Authentication Protocol Finish/Re-authentication (EAP- Finish/Re-auth) message).  

Regarding claim 69:
Cherian in view of Khetawat teaches:
The method of claim 30.
Cherian is silent about:
wherein the request message is a Non-Access Stratum (NAS) request message.
Khetawat teaches:
wherein the request message is a Non-Access Stratum (NAS) request message (para. [0109]: Some embodiments provide a method for user equipment (UE) registration with a closed subscriber group (CSG) system. The method receives a UE registration request at the network controller from an access point. The request includes an initial NAS message from the UE and a CSG identification associated with the access point. The method relays the registration request that includes the initial NAS message and the CSG identification to the core network).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cherian’s system by enhancing Cherian’s system to include an initial NAS message in the request, as taught by Khetawat, in order to perform various call management and mobility management.
The motivation is to allow the system to manage the establishment of communication sessions and to maintain continuous communications with the user equipment as it moves. 

Regarding claim 70:
Cherian in view of Khetawat teaches:
The method of claim 69.
Cherian is silent about:
wherein the NAS message is a NAS message indicating that the UE has moved into a new tracking area, or the NAS message is an attach request message.
Khetawat teaches:
wherein the NAS message is a NAS message indicating that the UE has moved into a new tracking area[, or the NAS message is an attach request message] (para. [0344]: Once the UE has successfully registered with the HNB-GW and performed a successful location update, the HNB may expect a periodic LU for that UE (the enabling and the periodicity of the LU is controlled by the HNB via System Information broadcast from the HNB to the UE). This exchange will serve as a keep-alive between the HNB and the UE and will help the HNB detect idle UEs moving away from the camped HNB without explicit disconnect from the network).
The motivation for claim 69 is applicable for claim 70.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (US 2014/0164763 A1; hereinafter, “Cherian”) in view of Khetawat et al. (US2009/0265543 A1: hereinafter, “Khetawat”), and further in view of Timariu et al. (US 2015/0350907 A1: hereinafter, “Timariu”).

Regarding claim 32: 
Cherian in view of Khetawat teaches:
The method of claim 30.
Cherian further teaches:
wherein the SMC message includes the … parameter (Fig. 23 and para. [0116]: Advancing to 1808, the access point may generate an ANonce. The access point may also generate a PTK using the rMSK, the ANonce, and the SNonce, at 1810. Continuing to 1812, the access point may send an association response to the mobile device, where the association response includes the ANonce and is protected using the PTK. For example, referring to FIG. 16, the AP 304 may generate the ANonce at step 9, derive the PTK at step 10 a, and send the association response to the STA 302 at step 12. --- Note that the association response includes the ANonce and other parameters as seen in Fig. 23 for generating a PTK, which teaches the SMC message includes the … parameter used to derive the core network mobility management parameter).  
Cherian in view of Khetawat is silent about:
wherein the SMC message includes the freshness parameter.
Timariu teaches:
(para. [0053]: Upon receiving the EAP-RP authentication response 414, the AP 104 may transmit an FILS authentication reply message 415 to the STA 106. The FILS authentication reply message 415 may be an EAPOL frame and include an EAP finish-re-authentication message (e.g., which is part of the EAP Re-authentication Protocol), which indicates whether authentication succeeded or failed. The FILS authentication reply message 415 may also indicate whether the AP 104 used a pairwise master key (PMK) cache or a fresh EAP-RP. In some embodiments, if a fresh EAP-RP is used, both the AP 104 and STA 106 delete their existing PMK cache and generate another PMKID (e.g., PMK vector or value). In other embodiments, if the PMK cache was used the AP 104 and STA will maintain or keep their PMK vectors or values. --- Note that authentication reply message corresponds to the SMC message; a fresh EAP-RP teaches a freshness parameter; Further, note that the claim does not specify as to what “the core network mobility management parameter” is, so for the sake if examination it is interpreted as the core network mobility management authentication key).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cherian in view of Khetawat’s system by enhancing Cherian in view of Khetawat’s system to include a fresh EAP-RP in addition to or instead of other parameters in the association response, as taught by Timariu, in order to determine whether to maintain previously stored authentication master session key.
The motivation is to shorten the setup time during the re-authentication process thereby enhancing network performance and reducing power consumption (Cherian, para. [0039] and Timariu, para. [0024]).

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (US 2014/0164763 A1; hereinafter, “Cherian”) in view of Khetawat et al. (US2009/0265543 A1: hereinafter, “Khetawat”), and further in view of 3GPP (3rd Generation Partnership Project; .

Regarding claim 71:
Cherian in view of Khetawat teaches:
The method of claim 30, further comprising:
Cherian in view of Khetawat is silent about:
after receiving the SMC message, the UE transmitting to the core network node an SMC response message responsive to the SMC message; and after transmitting the SMC response message, the UE receiving an accept message transmitted by the core network node, wherein the accept message indicates that the core network node as accepted the request message.
3GPP teaches:
after receiving the SMC message (page 53, Figure 5.1.4.6.2.3.4-1: Step 7. NAS SMC), the UE transmitting to the core network node an SMC response message responsive to the SMC message (page 53, Figure 5.1.4.6.2.3.4-1: Step 8. NAS SMC complete); and after transmitting the SMC response message (page 53, Figure 5.1.4.6.2.3.4-1: after Step 8), the UE receiving an accept message transmitted by the core network node, wherein the accept message indicates that the core network node as accepted the request message (page 53, Figure 5.1.4.6.2.3.4-1: Step 9. Tracking area update).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cherian in view of Khetawat’s system by enhancing Cherian in view of Khetawat’s UE to send NAS SMC complete and tracking area update response to authentication server, as taught by 3GPP, in order to confirm the tracking area update completion.
The motivation is to conclude the processes for the tracking area update request.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hawkes et al. (US 2015/0016416 A1) discloses systems, methods, and devices for fast initial network link setup within wireless communication systems. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664



/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491